ROBB, Associate Justice.
This appeal is from a Patent Office decision refusing two claims for an auxiliary automobile windshield adapted to be adjusted to the side frame of an ordinary windshield, and constituting in some respects an improvement over a similar windshield shown in a patent issued to applicant. The Patent Office rejected these claims as representing obvious changes in the construction shown in the patent.
' For the reasons stated in detail by the tribunals of the Patent Office, which we need not restate here, the decision is affirmed.
Affirmed.
Mr. Justice HOKIÍLING, of the Supreme Court of the District of Columbia, sat in the place of Mr. Chief Justice SMYTPI in the hearing and determination of this appeal.